Exhibit 10.1 AMENDMENT TO “APPENDIX A” OF THE ASTEC INDUSTRIES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN THIS AMENDMENT to “Appendix A” of the Astec Industries, Inc. Supplemental Executive Retirement Plan, adopted effective October 21, 2010, as amended and restated as of January 1, 2009 (the “Plan”), is adopted by Astec Industries, Inc. (the “Company”), effective as of August 1, 2011. WHEREAS, Article 2 of the Plan permits the Board of Directors of the Company (the “Board”) to designate participants in the Plan from time to time, whose names and effective dates of participation shall be set forth on Exhibit A to the Plan; and NOW, THEREFORE, the Company hereby amends “Appendix A” of the Plan in the form attached hereto, to update the same for changes in Plan participation approved by the Board, by action taken on May 9, 2011 and July 28, 2011, respectively. Except as amended herein, the Plan shall continue in full force and effect. ASTEC INDUSTRIES, INC. Date: July 28, 2011 By /s/ Steve Anderson Name Steve Anderson Title Secretary “APPENDIX A” Each Participant’s Date of Participation Name of Participant Effective Dates of Participation J. Don Brock January 1, 1995 Thomas R. Campbell January 1, 1995 Frank Cargould January 1, 1995 Jeff Elliott January 1, 1995 Tim Gonigam January 1, 1995 F. McKamy Hall January 1, 1995 – January 31, 2012 Richard Patek January 1, 1995 W. Norman Smith January 1, 1995 Joseph Vig January 1, 1995 Jeff Richmond May 1, 2004 Richard Dorris January 3, 2005 Ben Brock January 1, 2007 James Pfeiffer January 1, 2007 Michael A. Bremmer January 1, 2007 Stephen C. Anderson January 1, 2008 Lawrence R. Cumming January 1, 2008 Neil Peterson January 1, 2008 David C. Silvious January 1, 2008 Joe Cline February 1, 2008 Walter F. Keating October 25, 2010 Chris Colwell May 31, 2011 Robin Leffew August 1, 2011
